DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to communication filed 9/10/2021. Claims 10-16 are pending in this application.
Priority
This application claims priority of 62/217,861, filed 9/12/2015. The assignee of record is Walor, Inc. The listed inventors are: Lor, Eddie.
Examiner Note
In the case that applicant has any questions or concerns, or in the case that applicant wishes to amend claim language applicant is encouraged to contact the examiner in order to ensure that any proposed amendments would overcome the current rejection prior to formally filing a response.  The examiner can normally be reached at (571)270-3863, M-Th, michael.keller@uspto.gov.
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Examiner discussed the allowable subject matter with Jon Kappes (58,453).
Response to Arguments
Applicant’s arguments, filed 9/10/2021 with respect to the rejection(s) of claim(s) 15 have been fully considered and are persuasive.  Therefore, the rejection of claim 15 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seibt US 20140047631 A1, please see below, thank you.
Applicant’s arguments filed 9/10/2021 regarding the rest of the claims have been fully considered but they are not persuasive. Applicant argues:
a.

    PNG
    media_image1.png
    200
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    696
    media_image2.png
    Greyscale

a. Examiner is assuming Stu is a typo for Sto.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sto is relied on to show adjustment of urinal to an angle and the water inlet moving during this adjustment, the combination as a whole provides an adjustable touchless urinal system. 

b.

    PNG
    media_image3.png
    878
    697
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    748
    693
    media_image4.png
    Greyscale

b. It is unclear to the examiner what the Chi reference is and the examiner does not see a Chi on corresponding page 5. 
Regarding Mci and Sto, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Sto is brought in for the reason to show functionality to allow a urinal to move into an angled position.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 20160060856 A1, PCT filed 5/5/2014; hereinafter Mci) in view of Storm (US 5134728 A, published 8/4/1992; hereinafter Sto), and further in view of Paese et al. (US 6206340 B1, published 3/27/2001; hereinafter Pae).
For Claim 10, Mci teaches a method of operating a urinal comprising (Please see Mci Fig. 14 screen shot below, thank you:

    PNG
    media_image5.png
    621
    852
    media_image5.png
    Greyscale

):
a. detecting the nearby presence of a user using one or more sensors (Mci ¶ 0041 infra-red sensor detects presence of someone in front of folding urinal); 
b. based on the detection of a user, signaling one or more motors or one or more actuators to move at least a portion of the urinal into an angled position ready to receive urine (Mci Fig. 14 “turn on Light and Open”, also please see Mci ¶ 0040); 
(Mci Fig. 14 “No body detected”, also please see Mci ¶ 0040); 
d. based on the detected absence of the user, signaling the one or more motors or one or more actuators to move at least a portion of the urinal into a closed position (Mci Fig. 14 “Close”, also please see Mci ¶ 0040); 
e. spraying water through a water inlet to at least partially wash the interior of the urinal (Mci ¶ 0040 discloses closing of urinal tray when no motion is detected and afterwards flushing water through spray nozzle 80); 
f. opening a drain of the urinal to drain urine or water from the urinal (Mci ¶ 0040 flushing water, also please see Mci ¶ 0045-0046 and abstract, thank you).
Mci does not explicitly teach wherein the water inlet is coupled to, and moves with, the portion of the urinal that is in the angled position; a touchless urinal, touchless sensors, opening a drain valve; and g. wherein the foregoing is accomplished without the user physically touching the urinal.
However, Sto teaches wherein the water inlet is coupled to, and moves with, the portion of the urinal that is in the angled position (Sto Figs. 1-2 elements 30, 100, and 90, please see screen shots below-

    PNG
    media_image6.png
    698
    470
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    738
    498
    media_image7.png
    Greyscale

).
Sto and Mci are analogous art because they are both related to urinals.

Mci-Sto does not explicitly teach a touchless urinal, touchless sensors, opening a drain valve; and g. wherein the foregoing is accomplished without the user physically touching the urinal.
However, teaches Pae teaches a touchless urinal (Pae Col 4 Lns 18-29 This radar-controlled fluid flow control device allows for touchless control of a urinal), touchless sensors (Pae Col 3 Ln 57, Fig. 10, and throughout Pae’s Patent describes use of radar sensors), opening a drain valve (Pae Claim 10 a valve coupled to the actuator, the actuator opening or closing the valve when activated ); and g. wherein the foregoing is accomplished without the user physically touching the urinal (Pae Col 4 Lns 18-29 This radar-controlled fluid flow control device allows for touchless control of a urinal).
Pae and Mci-Sto are analogous art because they are both related to urinals.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the radar sensor techniques of Pae with the system of Mci-Sto because touchless controls are especially desirable in public restrooms where there is a concern that harmful germs, bacteria, or disease may be transferred to subsequent users of the fixture (Pae Col 4 Lns 18-29) and because infrared detectors may cause faulty responses by the fixture (e.g., flushing of a toilet at an inappropriate time or maintaining constant flow of water in a toilet or sink) or may result in a failure to operate until the sensor area is cleaned or blocking objects are removed, thus, there is a need for a new type of detector (radar) that can overcome these deficiencies of current detectors (Pae Col 1 Lns 46-59).
For Claim 16, Mci-Sto-Pae teaches a method of claim 10 wherein the urinal is substantially sealed from the release of air or liquid when in the closed position (Mci ¶ 0032-0033 please see seals).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of O’Toole (US 20170004287 A1, provisional application 62/187,968 filed 7/2/2015; hereinafter Oto).
For Claim 12, Mci-Sto teaches the method of claim 10, Mci-Sto does not explicitly teach wherein detecting the nearby presence of a user includes the use of RFID.
(Oto ¶ 0024 discloses a toilet with RFID reader for recognizing an approaching patient).
Oto and Mci are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the detection techniques of Oto with the system of Mci-Sto to report the interaction to a remote monitoring station (Oto ¶ 0024).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of Pollack et al. (US 20100199413 A1, published 8/12/2010; hereinafter Pol).
For Claim 13, Mci-Sto-Pae teaches the method of claim 10, Mci-Sto-Pae does not explicitly teach wherein detecting the nearby presence of a user includes the use of Bluetooth.
However, Pol teaches wherein detecting the nearby presence of a user includes the use of Bluetooth (Pol ¶ 0028).
Pol and Mci-Sto-Pae are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the detection techniques of Pol with the system of Mci-Sto-Pae because a decision to operate can be decided based on presence (Pol ¶ 0027-0028).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of Cheung (US 20130185866 A1, published 7/25/2013; hereinafter Che).
For Claim 14, Mci-Sto-Pae teaches the method of claim 10, Mci-Sto-Pae does not explicitly teach wherein the urinal is further to configured to transmit to a remote location via a wireless interface data relating to the operation or status of the urinal.
However, Che teaches wherein the urinal is further to configured to transmit to a remote location via a wireless interface data relating to the operation or status of the urinal (Che ¶ 0011, 0025).
Che and Mci-Sto-Pae are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the uploading techniques of Che with the system of Mci-Sto because a need (Che ¶ 0004).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of Seibt (US 20140047631 A1, published 2/20/2014; hereinafter Sei).
For Claim 15, Mci-Sto-Pae teaches the method of claim 10, Mci-Sto-Pae does not explicitly teach wherein the urinal uses suction to drain urine or water from the urinal.
However, Sei teaches wherein the urinal uses suction to drain urine or water from the urinal (Sei ¶ 0003 and 0047 teaches suction process during flushing of vacuum urinal).
Sei and Mci-Sto-Pae are analogous art because they are both related to urinals.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the suction techniques of Sei with the system of Mci-Sto-Pae to save water and to clean the discharge line (Sei ¶ 0047).

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446